DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites, “the first mechanism spring” in lines 3-4.  This should be – the first spring mechanism – to be consistent with prior claims language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frezza (US 5,779,677) in view of Freeman et al (US 8,262,614).
Regarding claim 1, Frezza discloses a needle ejection and retraction mechanism comprising a needle 5 adapted to be injected into the skin of a body and through which an injectable drug may flow (col. 4, line 56; fig. 3), a needle hub (distal end of the syringe barrel 2 to which the needle is attached – fig. 1) connected to the needle and adapted to be displaced in a distal direction and in a proximal direction (figs. 1-2 shows distal movement; figs. 3-4 show proximal movement), a first spring mechanism 7 compressed to exert a force in the distal direction on the needle hub and adapted to cause the needle to eject in the distal direction (col. 6, lines 11-12, 25-30; figs. 1-2), a second spring mechanism 10 compressed to exert a force in the proximal direction on the needle hub and adapted to cause the needle to retract in the proximal direction after it has been ejected in the distal direction (col. 6, lines 11-12, 39-45; figs. 3-4), an actuator 18 which is adapted to activate the exertion of the force in the distal direction on the needle hub and the exertion of the force in the proximal direction on the needle hub (col. 6, lines 21-24: breaking end 18 results in insertion, injection, and retraction automatically; figs. 1-4), wherein the second spring mechanism 10 is adapted to cause a compression of the 
Claim 1 further calls for the second spring to compress the first spring before the drug delivery process through the needle is completely finished.  Frezza discloses that the second spring causes compression of the first spring after the needle is ejected and after delivery of the fluid when the collar 6 passes through tongues 16 such that tongues 16 no longer form an abutment for the ring 8 (col. 6, lines 39-45; figs. 2-3), but fails to disclose that the compression occurs before a drug delivery process is completely finished.  Freeman teaches an injector including a needle ejection and retraction mechanism wherein the delivery of the drug continues as the needle is being withdrawn to deliver the drug at different depths within the tissue which is particular useful for delivery of local anesthetics (col. 39, lines 34-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Frezza so that the second spring causes compression of the first spring before the drug delivery process is completely finished as taught by Freeman so that the drug can be delivered in different depths within the tissue.
Regarding claim 2, Frezza discloses that the second spring mechanism is adapted to exert a higher force than the first spring mechanism (col. 6, lines42-43).
Regarding claim 3, Frezza discloses a first spring force activation mechanism 18 which is adapted to hold the first spring mechanism in the compressed state and to release the first spring mechanism from the compressed state in order to exert the force in the distal direction on the needle hub (col. 6, lines 25-26; figs. 1-2), and a second spring force activation mechanism 8 which is adapted to hold the second spring mechanism in the compressed state and to release the second spring mechanism from the compressed state in order to exert the force in the proximal direction on the needle hub (col. 6, lines 39-45; figs. 3-4).
Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the prior art fails to teach or fairly suggest the claimed first and second levers in combination with the features of the invention, substantially as claimed.
Claim 5 is allowable at least for its dependence on claim 4.
With regard to claim 6, the prior art fails to teach or fairly suggest he ratchet mechanism and pawl in combination with the features of the invention, substantially as claimed.
Claims 7-13 are allowable at least based on their dependence on claim 6.
With regard to claim 14, the prior art fails to teach or family suggest the needle ejection and retraction mechanism as recited in claim 1 in combination with the claimed control unit and sensor unit, wherein the control unit is adapted, upon determination that the distance between the sensor unit and the skin exceeds a predetermined threshold value, to cause the actuator to activate the exertion of the force in the proximal direction on the needle hub so that a distal tip of the needle does not protrude from the injector device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783